DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed January 4, 2921with respect to Claims 1-5 and 8-12 have been fully considered and are persuasive.  The 35 USC 112(a) rejection of Claims 1-5 and 8-12 has been withdrawn. 
Applicant’s arguments, see page 7, filed January 4, 2921with respect to Claims 4-5 and 11-12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 4-5 and 11-12 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6, and 8-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a positioning device and method, and a machine that includes the positioning device, a warehouse, and marble platform arranged in the warehouse, wherein the device includes, inter alia
a movable laser projector, a servo system that is fixedly mounted and drive the laser projector to cast a laser projection point on a fixed surface, and a computer;
the servo system is operable in a non-Cartesian coordinate system that includes at least one angular coordinate and the fixed surface is defined in Cartesian coordinates; and 
the servo system has two servo motors or one servo motor and a linear motor; 

wherein the method includes inter alia, 
casting a projection point on a fixed surface of a platform with the projection point being set at a site where a defect of a display panel manufactured on the marble platform is present, and 
determining the coordinate of such a site on the Cartesian coordinate system associated with the marble platform according to the spherical or cylindrical coordinate system associated with the system used to move the laser projector. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LYNN E SCHWENNING/
Primary Examiner, Art Unit 3652